





Exhibit 10.31

SECOND AMENDMENT TO CREDIT AGREEMENT AND
INCREASE OF AGGREGATE COMMITMENTS
THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND INCREASE OF AGGREGATE COMMITMENTS,
dated as of December 22, 2014 (this “Amendment”), is entered into among
ALBEMARLE CORPORATION, a Virginia corporation (the “Company”), ALBEMARLE GLOBAL
FINANCE COMPANY SCA, a Belgian partnership limited by shares (“société en
commandite par actions” – “commanditaire vennootschap op aandelen”) (the
“Belgian Borrower” and together with the Company, collectively, the
“Borrowers”), the Lenders party hereto, and BANK OF AMERICA, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement (as defined below and as
amended by this Amendment).
RECITALS
WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of February 7, 2014 (as amended by that
certain First Amendment to Credit Agreement dated as of August 15, 2014, the
“Credit Agreement”); and
WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.
NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
1.Increase of the Aggregate Commitments. Pursuant to Section 2.01(b) of the
Credit Agreement (as in effect prior to giving effect to the amendments set
forth in Section 2 below), the Aggregate Commitments are hereby increased by
$250,000,000. Such increase in the Aggregate Commitments is reflected in
Schedule 2.01 attached hereto.
2.Amendments.
(a)    Section 1.01.
(i)    The following definitions in Section 1.01 of the Credit Agreement are
hereby amended to read as follows:
“Aggregate Commitments” means the aggregate amount of Commitments of all the
Lenders. The amount of the Aggregate Commitment in effect on the Second
Amendment Effective Date is ONE BILLION DOLLARS ($1,000,000,000).
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Debt as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters ending on such date. Notwithstanding
anything to the contrary contained herein, for purposes of calculating the
Consolidated Leverage Ratio for the fiscal quarter ending December 31, 2014,
Consolidated Funded Debt shall be calculated net of



--------------------------------------------------------------------------------



unrestricted cash on the balance sheet of the Consolidated Group in an aggregate
amount not to exceed the aggregate amount outstanding under the Term Loan Credit
Agreement and the Cash Bridge Credit Agreement.
(ii)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:
“Cash Bridge Credit Agreement” means that certain Cash Bridge Credit Agreement
dated as of December 2, 2014 among the Company, the lenders from time to time
party thereto and Bank of America, N.A., as administrative agent.
“Second Amendment Effective Date” means December 22, 2014.
“Term Loan Credit Agreement” means that certain Credit Agreement dated as of
August 15, 2014 among the Company, the lenders from time to time party thereto
and Bank of America, N.A., as administrative agent.
(b)Section 2.01. Section 2.01(b) of the Credit Agreement is hereby amended to
read as follows:
(b)    [reserved].
(c)Schedule 2.01. Schedule 2.01 of the Credit Agreement is hereby amended as set
forth in Schedule 2.01 attached hereto.
3.    Effectiveness; Conditions Precedent. This Amendment shall be and become
effective as of date hereof when all of the conditions set forth in this Section
3 shall have been satisfied.
(a)Execution of Counterparts of Amendment. The Administrative Agent shall have
received counterparts of this Amendment, which collectively shall have been duly
executed on behalf of each of the Borrowers, the Administrative Agent, the
Required Lenders and each Lender increasing its Commitment.
(b)Increase of the Aggregate Commitments.
(i)The Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrowers) it may reasonably
request relating to the corporate or other necessary authority for and the
validity of such increase in the Aggregate Commitments, and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent.
(ii)If any Committed Loans are outstanding on the Second Amendment Effective
Date, each Borrower shall, if applicable, prepay one or more of such Borrower’s
existing Committed Loans (such prepayment to be subject to Section 3.05 of the
Credit Agreement) in an amount necessary such that after giving effect to the
increase in the Aggregate Commitments, each Lender will hold its pro rata share
(based on its Pro Rata Share of the increased Aggregate Commitments) of
outstanding Committed Loans.



--------------------------------------------------------------------------------



(c)    Lender/Arranger Fees. The Company shall have paid (i) to the
Administrative Agent, for the account of each Lender, all agreed upfront fees
due and payable to such Persons on the date hereof and (ii) to the
Administrative Agent and MLPFS, all fees due and payable to such Persons on the
date hereof.
Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 3, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required hereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
effectiveness of this Amendment specifying its objection thereto.
4.    Expenses. The Borrowers agree to reimburse the Administrative Agent for
all
reasonable documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable documented fees and
expenses of Moore & Van Allen, PLLC.
5.    Ratification. Each Borrower acknowledges and consents to the terms set
forth herein
and agrees that this Amendment does not impair, reduce or limit any of its
obligations under the Loan Documents, as amended hereby. This Amendment is a
Loan Document.
6.    Authority/Enforceability. Each Borrower represents and warrants as
follows:
(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.
(b)This Amendment has been duly executed and delivered by such Borrower and
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, except as such enforceability may be subject to (i) applicable
Debtor Relief Laws and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity).
(c)No material consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
such Borrower of this Amendment.
(d)The execution and delivery of this Amendment does not (i) violate, contravene
or conflict with any provision of its Organization Documents or (ii) materially
violate, contravene or conflict with any Laws applicable to it.
7.    Representations and Warranties of the Borrowers. Each Borrower represents
and
warrants to the Lenders that after giving effect to this Amendment (a) the
representations and warranties set forth in Article VI of the Credit Agreement
are true and correct in all material respects as of the date hereof unless they
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and (b) no Default
exists.
8.    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Amendment, each Borrower and the
Administrative Agent shall treat



--------------------------------------------------------------------------------



(and the Lenders hereby authorize the Administrative Agent to treat) the Loans
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
9.Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.
10.GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
11.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
12.Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Amendment.
13.Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



--------------------------------------------------------------------------------



Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.


COMPANY:
ALBEMARLE CORPORATION,
 
a Virginia Corporation
 
 
 
By: /s/ Scott A. Tozier
 
Name: Scott A. Tozier
 
Title: Senior Vice President and Chief Financial Officer
 
 
BELGIAN BORROWER:
ALBEMARLE GLOBAL FINANCE COMPANY SCA
 
 
 
By: ALBEMARLE EUROPE SPRL,
 
as unlimited partner
 
 
 
By: /s/ Jan Vijverman
 
Name: Jan Vijverman
 
Title: Gérant
 
 
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 
 
 
By: /s/ Robert Rittelmeyer
 
Name: Robert Rittelmeyer
 
Title: Vice President
 
 
LENDERS:
BANK OF AMERICA, N.A.,
 
as a Lender, L/C Issuer and Swing Line Lender
 
 
 
By: /s/ Darren Bielawski
 
Name: Darren Bielawski
 
Title: Vice President
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as a Lender
 
 
 
By: /s/ Laura Woodward
 
Name: Laura Woodward
 
Title: Officer
 
 
 
 
 
 




--------------------------------------------------------------------------------



 
BNP PARIBAS,
 
as a Lender
 
 
 
By: /s/ Michael Pearce
 
Name: Michael Pearce
 
Title: Managing Director
 
 
 
By: /s/ Mike Hoffman
 
Name: Mike Hoffman
 
Title: Vice President
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
as a Lender
 
 
 
By: /s/ Mark Campbell
 
Name: Mark Campbell
 
Title: Authorized Signatory
 
 
 
THE ROYAL BANK OF SCOTLAND PLC,
 
as a Lender
 
 
 
By: /s/ William McGinty
 
Name: William McGinty
 
Title: Director
 
 
 
WELLS FARGO BANK, N.A.,
 
as a Lender
 
 
 
By: /s/ Ashley Walsh
 
Name: Ashley Walsh
 
Title: Director
 
 
 
SUMITOMO MITSUI BANKING CORPORATION,
 
as a Lender
 
 
 
By: /s/ James D. Weinstein
 
Name: James D. Weinstein
 
Title: Managing Director
 
 
 
U.S. BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
By: /s/ Steven Dixon
 
Name: Steven Dixon
 
Title: Vice President
 
 




--------------------------------------------------------------------------------



 
HSBC BANK USA, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
By: /s/ David A. Mandell
 
Name: David A. Mandell
 
Title: Managing Director
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
By: /s/ Christian S. Brown
 
Name: Christian S. Brown
 
Title: Senior Vice President
 
 
 
THE NORTHERN TRUST COMPANY,
 
as a Lender
 
 
 
By: /s/ Sara Bravo McCaulay
 
Name: Sara Bravo McCaulay
 
Title: Vice President
 
 
 
WHITNEY BANK,
 
as a Lender
 
 
 
By: /s/ Mark R. Phillips
 
Name: Mark R. Phillips
 
Title: Senior Vice President




--------------------------------------------------------------------------------



Schedule 2.01


Commitments and Pro Rata Shares


Lender
Commitment
Pro Rata Share
Bank of America, N.A.
$115,000,000.00
11.500000000%
JPMorgan Chase Bank, N.A.
$115,000,000.00
11.500000000%
BNP Paribas
$100,000,000.00
10.000000000%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$100,000,000.00
10.000000000%
The Royal Bank of Scotland plc
$100,000,000.00
10.000000000%
Wells Fargo Bank, N.A.
$100,000,000.00
10.000000000%
Sumitomo Mitsui Banking Corporation
$80,000,000.00
8.000000000%
U.S. Bank, National Association
$80,000,000.00
8.000000000%
HSBC Bank USA, National Association
$60,000,000.00
6.000000000%
PNC Bank, National Association
$50,000,000.00
5.000000000%
The Northern Trust Company
$50,000,000.00
5.000000000%
Whitney Bank
$50,000,000.00
5.000000000%
Total
$1,000,000,000.00
100.000000000%






